Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    667
    690
    media_image1.png
    Greyscale
 
None of the prior art references disclose the claimed calixarene compounds of formula (1-1) or (1-2) in a resist material as claimed with a resin component (B).
Newly cited reference to ITO et al (6,093,517) report calixarenes for use as a dissolution inhibitor in photoresist compositions.   The reference lacks the claimed R1 group denoted as a perfluoroalkyl group in a working example.  X and Y variable in column 5, lines 55-60 report halo groups, however the specific disclosure or teaching for a perfluoroalkyl group is lacking.
CHENG et al (2011/0111339) report a calixarene compound having X and Y groups defined in paragraph [0028]
 
    PNG
    media_image2.png
    143
    428
    media_image2.png
    Greyscale

  The reference lacks the claimed perfluoroalkyl group at the R1 position of the calixarene compound.
Because none of the references of record disclose the claimed calixarene compound having the claimed R1 and R, claims 1,2, 7-14, 19 and 20 are seen as allowable and passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
June 29, 2022